           Case 7:20-mj-02252-UA Document 8 Filed 07/23/20 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       United States District Courthouse
                                                       300 Quarropas Street
                                                       White Plains, New York 10601


                                                       July 22, 2020


The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re: In re Extradition of Hyuk Kee Yoo, No. 20 Mag. 2252

Dear Judge McCarthy,

        In this proceeding, at the formal request of the Republic of Korea, the Government is
seeking a certification that Hyuk Kee Yoo, a Korean fugitive, is extraditable pursuant to the
Extradition Treaty Between the Government of the United States of America and the Government
of the Republic of Korea, U.S.-S. Korea, signed on June 9, 1998 and entered into force December
20, 1999, S. TREATY DOC. No. 106-2 (1999) (the “Treaty”). Korea has requested Yoo’s
extradition so that he can stand trial on seven counts of embezzlement. Yoo allegedly leveraged
his family’s power as business and church leaders in Korea to pilfer the assets of several companies
(the “Victim Companies”). According to the Government of Korea, Yoo conspired with the
executives of the Victim Companies to enter into sham contracts that served as vehicles for Yoo
to embezzle more than $23 million, to the detriment of the Victim Companies and their respective
public shareholders. On February 27, 2020, Judge Davison issued an arrest warrant based on a
complaint seeking Yoo’s extradition to Korea pursuant to the Treaty and 18 U.S.C. § 3184. Yoo
was arrested on July 22, 2020.

        The Government respectfully submit this letter to provide the Court with a brief overview
of the law governing extradition proceedings, including, in particular, bail determinations. As
explained below, unlike in criminal cases, there is a strong presumption against bail in extradition
proceedings. To justify bail, a fugitive must establish that he is not a flight risk and that “special
circumstances” exist that warrant bail. Yoo will be unable to make that showing here, and he
should be detained.

I.     Overview of Executive and Judicial Responsibilities in Extradition Proceedings

        International extradition is primarily an executive function, with a limited role for the
judiciary pursuant to the federal extradition statute. The Court’s role is to determine whether (1) it
is authorized to conduct the extradition proceeding; (2) it has jurisdiction over the fugitive; (3) the
applicable extradition treaty is in full force and effect; (4) the crimes for which surrender is
requested are covered by the treaty; and (5) there is sufficient evidence to support a finding of
           Case 7:20-mj-02252-UA Document 8 Filed 07/23/20 Page 2 of 4

                                                                                               Page 2


probable cause as to the charges for which extradition is sought. See 18 U.S.C. § 3184; see also
Skaftouros v. United States, 667 F.3d 144, 154-55 (2d Cir. 2011). “If the judicial officer answers
these questions in the affirmative, he or she ‘shall certify’ the extraditability of the fugitive to the
Secretary of State.” Cheung v. United States, 213 F.3d 82, 88 (2d Cir. 2000) (quoting 18 U.S.C. §
3184). The Secretary of State, and not the Court, then makes the final, discretionary determination
whether the fugitive should be surrendered to the requesting country. See 18 U.S.C. §§ 3184, 3186;
Lo Duca v. United States, 93 F.3d 1100, 1103-04 (2d Cir. 1996).

        In light of the limited nature of extradition proceedings, fugitives lack most of the
protections afforded to criminal defendants. Neither the Federal Rules of Criminal Procedure nor
the Federal Rules of Evidence apply. At the extradition hearing, hearsay is admissible, unsworn
statements of absent witnesses can be considered, and fugitives have no right to confrontation or
cross-examination. See, e.g., Skaftouros, 667 F.3d at 155 n.16 (collecting cases). As a result, the
Court can make the requisite determination of extraditability solely on a written record, without
hearing from any live witnesses. Further, the fugitive’s ability to put on defenses is highly
circumscribed, see, e.g., Charlton v. Kelly, 229 U.S. 447, 461 (1913) (no right to assert affirmative
defenses), and there is no right to discovery, see, e.g., Messina v. United States, 728 F.2d 77, 80
(2d Cir. 1984).

II.    There Is a Presumption Against Bail in Extradition Proceedings, and a Fugitive
       Seeking Bail Must Establish “Special Circumstances”

         No statutory authority expressly permits bail in extradition proceedings. The statutes
governing extradition, 18 U.S.C. §§ 3181 et seq., do not provide for bail, and the Bail Reform Act,
18 U.S.C. §§ 3141 et seq., does not apply because an extradition proceeding is not a criminal
prosecution. 1 See, e.g., Austin v. Healey, 5 F.3d 598, 603 (2d Cir. 1993); Borodin v. Ashcroft, 136
F. Supp. 2d 125, 128 (E.D.N.Y. 2001). And courts have long recognized a “presumption against
bail in extradition cases.” United States v. Leitner, 784 F.2d 159, 160 (2d Cir. 1986) (per curiam);
see also Wright v. Henkel, 190 U.S. 40, 63 (1903). This presumption is necessitated by the “United
States Government’s overriding interest in complying with its treaty obligations,” and the serious
embarrassment that would result if a fugitive were to abscond after being released on bail. In re
Extradition of Garcia, 615 F. Supp. 2d 162, 166 (S.D.N.Y. 2009).

        In light of the Government’s overriding interest, and the presumption against bail, “release
on bail in extradition cases should be an unusual and extraordinary thing.” Borodin, 136 F. Supp.
2d at 128 (internal quotation marks and citations omitted). A fugitive cannot be released pending
his extradition hearing unless he establishes that he is neither a flight risk nor a danger to the
community, and that additional “special circumstances” warrant release. E.g. Leitner, 784 F.2d at
160. This “special circumstances” standard is “much stricter than the ‘reasonable assurance’ of
appearance standard made applicable to domestic criminal proceedings by the Bail Reform Act.”
In re Extradition of Lui, 913 F. Supp. 50, 53 (D. Mass. 1996).


1
  The Bail Reform Act applies only to “offenses” in violation of U.S. law triable in U.S. courts.
See 18 U.S.C. §§ 3141(a), 3142, and 3156(a)(2). Here, Yoo is not charged with an “offense” within
the meaning of 18 U.S.C. § 3156, but rather with offenses committed in violation of Korean law.
           Case 7:20-mj-02252-UA Document 8 Filed 07/23/20 Page 3 of 4

                                                                                              Page 3


        Courts have considered and rejected a lengthy list of would-be special circumstances,
including a low risk of flight. See Leitner, 784 F.2d at 161; Garcia, 615 F. Supp. 2d at 173;
Borodin, 136 F. Supp. 2d at 130. Courts have found that the following circumstances do not qualify
as “special circumstances”: (1) the fugitive’s need to consult with his attorney or participate in
pending litigation, see In re Extradition of Rovelli, 977 F. Supp. 566, 569 (D. Conn. 1997); (2) the
complexity of the pending litigation, see United States v. Kin-Hong, 83 F.3d 523, 525 (1st Cir.
1996); United States v. Tang Yee-Chun, 657 F. Supp. 1270, 1271-72 (S.D.N.Y. 1987); (3) the
fugitive’s character, background, or ties to the community, see Leitner, 784 F.2d at 160-61; Duran
v. United States, 36 F. Supp. 2d 622, 628 (S.D.N.Y. 1999); (4) health issues including discomfort,
dietary needs, or associated health concerns while incarcerated, see Garcia, 615 F. Supp. 2d at
173-74; In re Extradition of Hamilton-Byrne, 831 F. Supp. 287, 290-91 (S.D.N.Y. 1992) (allowing
for possibility of bail if a “health emergency” could “only be treated” while on bail); (5) citizenship
or pendency of naturalization proceedings, see In re Extradition of Sacirbegovic, 280 F. Supp. 2d
81, 84 (S.D.N.Y. 2003); In re Extradition of Antonowicz, 244 F. Supp. 3d 1066, 1072 (C.D. Cal.
2017); (6) political or professional status, see Borodin, 136 F. Supp. 2d at 131; (7) the availability
of electronic monitoring, see Rovelli, 977 F. Supp. at 569; (8) ordinary delay or delay occasioned
by the fugitive in the course of extradition proceedings, see In re Klein, 46 F.2d 85, 85 (S.D.N.Y.
1930); (9) the probability of success at the extradition hearing, see Sacirbegovic, 280 F. Supp. 2d
at 88; and (10) the availability of bail for the same offense in the requesting country, see Garcia,
615 F. Supp. 2d at 172.

       In addition, a majority of district courts to consider the issue have held that the ongoing
COVID-19 pandemic is not a “special circumstance” justifying release pending extradition. See In
re Extradition of Taylor, Nos. 20 Mag. 1069 & 1070, 2020 WL 3893049, at *5-6 (D. Mass. July
10, 2020); Risner v. Fowler, No. 19 Civ. 3078, 2020 WL 2110579, at *4-8 (N.D. Tex. May 1,
2020); Valentino v. U.S. Marshal, No. 20 Civ. 304, 2020 WL 1950765 at *1-3 (S.D. Tex. April
15, 2020); but see In re Extradition of Toldedo Manrique, No. 19 Mag. 71055, 2020 WL 1307109,
at *1 (N.D. Cal. Mar. 19, 2020) (finding COVID-19, in combination with the fact that the
defendant was 74 years old, was a special circumstance).

        To be sure, while these factors have been rejected as proposed special circumstances, in an
exceptional case a confluence of these factors may satisfy the standard. See Sacirbegovic, 280 F.
Supp. 2d at 88 (collecting cases). Such findings are highly case-specific and within the discretion
of the court, mindful of the strong presumption against bail and the future reciprocity of other
countries at stake.

III.   Yoo Is a Flight Risk, and the Government Is Unaware of any Special Circumstances

       The Court should deny bail in this case because Yoo is a flight risk, and because there do
not appear to be any special circumstances that can overcome the strong presumption against bail.

        Yoo poses a substantial flight risk. First, Yoo has the financial means to flee. Public
reporting indicates that Yoo and his family have significant financial resources: according to the
New York Times, Yoo and his wife purchased their Pound Ridge home in 2007 for $3.5 million,
purchased another property in Bedford—which they use as a guesthouse for visiting business
associates—for $2.75 million, and own or owned other properties including a condominium at the
Ritz-Carlton in Manhattan and a million-dollar home in Yucaipa, California, which per the Times
           Case 7:20-mj-02252-UA Document 8 Filed 07/23/20 Page 4 of 4

                                                                                             Page 4


is “near a lavender farm and resort that the Yoo family controls.” Alison Leigh Cowan & Choe
Sang-Hun, “In Suburban New York, an Unlikely Link to a South Korean Ferry Disaster,” N.Y.
Times (Aug. 12, 2014), https://www.nytimes.com/2014/08/13/nyregion/in-suburban-new-york-
an-unlikely-link-to-a-south-korean-ferry-disaster.html.

        Second, Yoo has a strong incentive to flee. As noted above, the upcoming extradition
proceedings are limited in scope and afford Yoo few rights, and the Government’s burden of
establishing extraditability is relatively light. See, e.g., In re Extradition of Garcia, 761 F. Supp.
2d 468, 483 (S.D. Tex. 2010) (“The Court believes that Garcia’s risk of flight is beyond a ‘tolerable
risk.’ He has virtually no incentive to appear at his extradition hearing, where, due to the
Government’s low burden of proof, there are significant risks that he will be formally extradited
to Mexico.”). And if extradited, Yoo will likely be imprisoned: several of Yoo’s business
associates and family members have already been tried and convicted in Korea. See, e.g., Gov’t
Ex. A to Compl. at EX-YOO-S5-00006-07 (noting that Yoo’s brother was sentenced to two years’
imprisonment for embezzlement, his sister was sentenced to four years’ imprisonment for
embezzlement, and multiple officers and directors of the Victim Companies and their affiliated
entities were convicted of crimes and sentenced to prison).

         Third, Yoo has already taken steps to avoid participating in the legal proceedings against
him in Korea. Korean officials report that they have repeatedly sought, through counsel, to
interview Yoo, but he has refused to appear. See id. at EX-YOO-00084. And public reporting,
including in the United States, has noted that Yoo is facing charges in Korea. See, e.g., N.Y. Times
article, supra. Because Yoo has already deliberately avoided returning to Korea, this Court can
reasonably surmise that he will continue to seek to avoid prosecution. See, e.g., United States v.
Botero, 604 F. Supp. 1028, 1035 (S.D. Fla. 1985) (“In the context of determining whether a
defendant poses a substantial risk of flight, this Court does not find any meaningful distinction
between a person who left the country when he learned of pending charges and one who already
outside the country refuses to return to face these charges. The intent is the same—the avoidance
of prosecution.” (citing Jhirad v. Ferrandina, 536 F.2d 478, 483 (2d Cir. 1976))).

       Finally, even if Yoo could establish that he was not a flight risk, there do not appear to be
any special circumstances that could overcome the strong presumption in favor of detention.
Absent receipt of additional material information, bail in this case should be denied.

        If, however, the Court is inclined to grant bail in this case, the Government respectfully
requests that the Court submit written findings as to those specific matters that are found to
constitute “special circumstances.”

                                               Very truly yours,

                                               AUDREY STRAUSS
                                               Acting United States Attorney

                                           by: _____________________________
                                               Derek Wikstrom
                                               Assistant United States Attorney
                                               (914) 993-1946
